Exhibit 10.79

Diodes Zetex Pension Scheme
Schedule of Contributions

Status

This Schedule of Contributions has been prepared by the Trustees of the Diodes
Zetex Pension Scheme ("the Scheme"), after obtaining the advice of the Scheme
Actuary appointed by the Trustees .

Contributions to be paid by the Employers from 1 January 2017 to 31 December
2029

 

1.

Defined Benefits Section

 

By active members :

 

Nil

 

 

 

In respect of the shortfall in funding as set out in the Recovery Plan dated 22
February 2017:

 

£1 ,860,000 p.a. to be paid towards the Scheme on or before 31 December each
year from 1 January 2017 until

31 December 2029.

 

 

 

In respect of expenses:

 

£200,000 p.a. to be paid towards the Scheme on or before 31 March each year
until 31 December 2029, or such other amount as agreed between the Trustees and
the Employers.

 

The Employers may pay contributions in addition to the amounts shown above at
any time. Any contributions paid at a rate higher than that required can be
offset against later payments due at the request of the Employers.

 

2.

Defined Contribution Section

 

By active members:

 

3%, 5% or 7% of basic salary as elected, or such higher amounts as agreed by the
Trustees and Employers which are required for auto-enrolment purposes

 

 

 

By the Employers:

 

Matching contributions of 3%, 5% or 7% of the member's basic salary, or  such
higher amounts as agreed by the Trustees and Employers which are required for
auto-enrolment purposes

 

 

 

Due date :

 

Not later than the 19th day of each month in respect of the contributions due
for the preceding month.

 

Additional Voluntary Contributions

Members may elect to pay AVCs into either section of the Scheme. AVCs will not
be matched by additional employer contributions. AVCs are due to be paid to the
Scheme not later than the 19th day of each month in respect of the contributions
due for the preceding month.

Salary sacrifice arrangement

Members of the Defined Contribution section of the Scheme may elect to
participate in a "salary sacrifice" arrangement. In this case, the member's
contributions are paid by the Employers rather than being deducted from the
member's pay. The total contribution received by the Scheme is unchanged.

 

 

 

 

--------------------------------------------------------------------------------

 

Expenses and Life Assurance Premiums

The Employers will meet the cost of the Pension Protection Fund (PPF) Levy.
Investment management expenses in respect of the Defined Contribution Section
will be met from the Scheme's Defined Contribution Section funds.

Other expenses of running the Scheme and life assurance premiums will be met
from the Scheme's Defined Benefit funds, although the Trustees and Employers may
agree for the Employers to meet some or all of the expenses directly.

In addition, the Employers will also separately meet expenses incurred by the
Trustees which are associated with liability reduction exercises.

This schedule has been agreed by the Trustees and the Employers

 

[g2017022720002687613080.jpg]

 

22-2-17

Signed on behalf of the Trustees of the Diodes Zetex Pension Scheme

 

Date

 

[g2017022720002687913081.jpg]

 

22-2-17

Signed on behalf of Diodes Zetex Limited and Diodes Zetex Semiconductors Limited

 

Date

 

 